                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BERNARD SCOTT                     :                            CIVIL ACTION
                                  :
      v.                          :
                                  :
CITY OF PHILADELPHIA,             :
PHILADELPHIA POLICE DEPARTMENT, :
POLICE OFFICER, ROBERT HEENEY,    :
POLICE OFFICER, MS KATIE LANKFORD :                            NO. 19-2871

                                                 ORDER

        NOW, this 1st day of August, 2019, upon consideration of plaintiff’s Application for

Prisoners to Proceed in District Court Without Prepaying Fees or Costs (Document No.

1), his Prisoner Trust Fund Account Statement, and his Complaint, it is ORDERED that:

        1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

        2.      The complaint is deemed filed.

        3.      Pursuant to 28 U.S.C. § 1915(b), plaintiff, Bernard Scott, # 799597, shall

pay the full filing fee of $350 in installments. 1

        4.      The Warden or other appropriate official at the Philadelphia Detention

Center is directed to assess an initial filing fee of 20% of the greater of (a) the average

monthly deposits to Bernard Scott’s inmate account; or (b) the average monthly balance

in Bernard Scott’s inmate account for the six-month period immediately preceding the

filing of this case and forward the initial payment assessed, with a reference to Civil

Action No. 19-2871, to the Clerk of Court at the following address:




1 Plaintiff is advised that he will be obligated to pay the filing fee even if his case is dismissed. In other
words, if his case is dismissed, payment of the fee will continue to be deducted from his inmate account
statement.
                       Clerk of the United States District Court
                       for the Eastern District of Pennsylvania
                       Room 2609
                       601 Market Street
                       Philadelphia, Pennsylvania 19106.

        5.      In each succeeding month when the amount in Bernard Scott’s inmate

account exceeds $10.00, the Warden or other appropriate official shall calculate, collect,

and forward a payment equaling twenty percent (20%) of the preceding month’s income

credited to Bernard Scott’s inmate account and forward that amount, to be credited to

Civil Action No. 19-2841, to the Clerk of Court at the above address until the fees are

paid in full.

        6.      Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Complaint is DISMISSED

WITHOUT PREJUDICE for failure to state a claim.

        7.      The plaintiff is GRANTED LEAVE to file an amended complaint within thirty

(30) days of the date of this Order;

        8.      The Clerk of Court shall furnish plaintiff with a copy of the Court’s current

standard form to be used by a pro se prisoner filing a civil action, bearing the above-

captioned Civil Action Number;

        9.      Plaintiff shall use the standard form to file his amended complaint;

        10.     Any amended complaint shall: (a) identify all defendants in the caption of

the amended complaint in addition to identifying them in the body of the amended

complaint; (b) state the basis for plaintiff’s claims against each defendant.

        11.     If the plaintiff files an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court; and,



                                               2
       12.    The Clerk of Court is directed to forward a copy of this Order to the Warden

or other appropriate official at the Philadelphia Detention Center.

       13.    If plaintiff fails to comply with this Order, the case will be dismissed.




                                           /s/ TIMOTHY J. SAVAGE J.




                                              3
